Citation Nr: 1527194	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  09-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that new and material evidence had not been received to reopen the claim for service connection for adjustment disorder with depressed mood.  

This case was previously before the Board in February 2013, at which time the Board granted the claim to reopen and remanded the matter for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran had symptoms of a psychiatric disorder in service; however, his current acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Veteran was afforded VA examinations in January 2006 and April 2013 during which VA examiners confirmed his psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and assigned Global Assessment of Functioning (GAF) scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2014).  However, the Veteran has psychiatric diagnoses under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reveals that the Veteran has current diagnoses of a moderate, recurrent major depressive disorder without psychotic features and anxiety disorder not otherwise specified (NOS), as shown by a VA examination in April 2013 and various VA treatment records since 2005.  Thus, the first element of service connection is met. 

Moreover, service treatment records reveal complaints of and treatment for a psychiatric disorder.  Specifically, while the July 1960 enlistment and the July 1963 separation examinations did not note any irregular or abnormal psychiatric symptoms, a February 1961 chronological record of medical care noted that the Veteran was restrained and taken to the emergency room in an ambulance following an outburst of violence.  Two weeks later, he was noted to be under observation for the previous 12 days.  He presented no evidence of a neurologic disease at that time.  The medical professional's impression was that he had conversion or disassociation reactions in a character disorder.  Furthermore, the Veteran was assessed to have a dissociative reaction and an emotional instability reaction.  

In January 1962, he wanted to speak to a psychiatrist because he had personnel problems.  Subsequently, he suffered from a head injury and was treated for a subdural hematoma following a motor vehicle accident in 1963.  Several records from June 1963 noted that he had a history of a head injury with amnesia, a previous "nervous breakdown," a current concussion, and that he should be scheduled for a neurological examination.  In one particular treatment record from the same month, the Veteran stated that he had a nervous breakdown in January 1961, and the medical professional remarked that he currently had moments of diffuse anxiety.   

These records suggest that the Veteran had episodic symptoms of a psychiatric disorder during military service.  Thus, the second element of service connection is met.  The remaining question to be answered is whether there is a causal relationship between his present acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, and his military service.  

The Board deems it significant that he did not seek mental health treatment following service until 2005.  In particular, while the claims file includes several private treatment records from the late 1990s that address his other medical ailments, the record does not include treatment for or mention of any psychiatric symptoms until 2005, the year when he first filed a service connection claim for a psychiatric disorder.

Following an incident involving law enforcement in April 2005, he was admitted into a private hospital for several psychiatric symptoms including depression, anxiety, and alcohol abuse.  He also sought treatment from VA in July 2005, at which time he was diagnosed with depression, to rule out adjustment disorder, and an alcohol dependence that was in early full remission.  The following month he was seen my a VA doctor.  He reported he was hospitalized in service due to a "nervous breakdown" because his wife at the time was cheating on him and he was consuming alcohol heavily.  The doctor diagnosed him with mild and partially treated major depression and alcohol dependence that was in early remission.  He was assigned a GAF score of 55.  

Since this VA treatment record in September 2005, the Veteran has repeatedly restated his belief that he had a "nervous breakdown" in service and that his current psychiatric symptoms were related to his time in military service.  He made the same contentions in a November 2005 VA behavioral health note, an August 2007 VA social worker's note, and the two VA examinations discussed below.  

Furthermore, he stated in a March 2008 statement in support of his claim to reopen service connection for this disorder that he had his first nervous breakdown in the spring of 1961, which triggered his adjustment disorder with depression.  He stated that he was hospitalized, and that in 1962 he almost committed suicide because of his depression.  He stated that he had another "breakdown" in March 2005, and that he was hospitalized at that time as well.  He made similar contentions in his January 2009 notice of disagreement where he highlighted the February 1961 service treatment records that were discussed above.  He also stated that he was currently depressed and that he was not unable to function normally since his time in the service.  

The record also includes two medical opinions that specifically address the etiology of the Veteran's psychiatric symptoms.  During a January 2006 VA examination, he was diagnosed with moderate adjustment disorder with depressed mood and assigned a GAF score of 64.  The examiner reviewed the Veteran's claims file and records, took down his self-reported history and symptoms, and conducted a psychiatric examination.  The examiner noted that service medical records showed that the Veteran had a "nervous breakdown" in January 1961 and that he was hospitalized for his depression at that time.  The Veteran stated that he was depressed at that time due to his previous wife's infidelity.  

After noting that the Veteran did not have any mental health treatment since discharge in 1963 until recently, the examiner opined that the Veteran's current depression was caused by the stressors he experienced in 2004.  These stressors included his stepson's arrest and conviction and his own arrest.  Furthermore, the examiner concluded that the depression he experienced in the military and the depression he was experiencing at the time of the examination were discontinuous and related to specific immediate stressors.  Lastly, this medical professional opined that it was less likely as not that his current depression was related in any way to the depression he first experienced in the military in the early 1960s.

Following a February 2013 Board remand, the Veteran was afforded another VA examination in April 2014, during which the examiner reviewed the Veteran's claims file and electronic records, conducted an in-person examination, and took down the Veteran's self-reported history and symptoms.  The Veteran was diagnosed with major depressive disorder, which was recurrent and moderate, but without psychotic features.  He was also diagnosed with anxiety disorder NOS.  The examiner opined that these disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that there was a history of depression beginning in the military in the early 1960s and that subsequent depressive episodes were reactive to situational stressors.  She noted the January 2006 VA examiner's conclusions that the Veteran's depression was not the continuation and progression of an initial mood disturbance, but rather an adjustment disorder brought on by recent events and changes.  Furthermore, she explained that the Veteran's current symptoms were markedly elevated from his 2006 VA examination, and that his condition had progressed to a major depressive disorder with significant anxiety.  She noted that his deteriorating health and ongoing situational and familial stress were factors that contributed to his current mood disturbance.  As such, she concluded, his current psychiatric symptoms represented a progression of his adjustment disorder rather than any in-service injury, event, or illness.  

This examiner also checked off a box indicating that the Veteran's psychiatric disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness because his pre-military mental health status was unknown.  However, this box was mistakenly checked off as his July 1960 enlistment examination does not note any abnormal mental health symptoms.  Moreover, there is no indication in the record that the Veteran's psychiatric symptoms pre-existed his time in service.  As he is presumed to have entered service sound, the Board does not need to address aggravation in relation to service connection.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  

While the Board acknowledges the Veteran's statements that associate his current psychiatric symptoms with his time in the service, the VA examiners' opinions are the most probative evidence on the issue of etiology for his current psychiatric symptoms because of the VA examiners' expertise, training, education, proper support and rationale, and thorough review of his records.  The examiners concluded that the Veteran's current psychiatric symptoms were the result of contemporaneous situational stressors or a progression of his adjustment disorder, and each of them concluded that these symptoms were not due to his time in the service.  Their opinions are consistent with the evidence of record.  Thus, 
the Board finds that his current acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is not etiologically related to his military service. 

Therefore, as the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in March 2008, prior to the initial adjudication of the claim to reopen on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, Social Security Administration (SSA) records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in January 2006 and April 2013 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in February 2013 for additional development, including obtaining SSA and VA treatment records, scheduling a VA examination, and readjudicating the Veteran's claim.  Accordingly, VA ascertained his SSA records in April 2013 and associated them with his paper claims file.  Likewise, VA obtained VA treatment records from February 2009 to March 2013 and associated them with his electronic files in "Virtual VA."  Additionally, the Veteran was afforded a VA examination in April 2013.  His claim was readjudicated and a supplemental statement of the case (SSOC) was issued in April 2013.  Therefore, the Board finds that there has been substantial compliance with its February 2013 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


